Case 2:16-cv-01118-CCC-MF Document 757 Filed 02/05/21 Page 1 of 2 PageID: 23987
                                                                                 THREE GATEWAY CENTER
                                                                                 100 Mulberry Street, 15th Floor
                                                                                 Newark, NJ 07102
                                                                                 T: 973.757.1100
                                                                                 F: 973.757.1090
                                                                                 WALSH.LAW



 Marc D. Haefner
 Direct Dial: (973) 757‐1013
 mhaefner@walsh.law

                                                      February 5, 2021
 VIA ELECTRONIC FILING
 William T. Walsh, Jr., Clerk
 U.S. District Court for the District of New Jersey
 Martin Luther King Jr. Bldg. & U.S. Courthouse
 50 Walnut Street
 Newark, New Jersey 07101

         RE:      Immunex Corporation, et al. v. Sandoz, Inc., et al.,
                  Civil Action No. 16‐1118 (CCC/MF)


 Dear Clerk’s Office:

          This firm, together with Sidley Austin LLP, represents Plaintiffs, Immunex Corporation and Amgen
 Manufacturing, Limited (“collectively, “Immunex”), in connection with the above‐referenced matter. We
 write in response to the unremarkable cases Sandoz submitted on February 1, 2021. DE No. 756. While
 deemed a supplement, these cases fail to supplement the caselaw in any meaningful sense. Rather, they
 simply reiterate that a party seeking costs should provide the Court with sufficient information to justify
 the request—a requirement that Immunex met in its motion.

         For example, on the issue of taxing deposition transcripts, Sandoz’s newly submitted cases restate
 Immunex’s position that “the depositions need not have been used at trial and must only ‘appear
 reasonably necessary to the parties in light of a particular situation existing at the times they were taken.’”
 Thabault v. Chait, Civ. No. 85‐2441, 2009 WL 69332, at *7 (D.N.J. Jan 7, 2009) (quoting Datascope Corp. v.
 SMEC, Inc., Civ. No. 81‐3948, 1988 WL 98523, at *3 (D.N.J. Sept. 15, 1988)); Lewis v. City of Chicago, No.
 04 C 6050, 2012 WL 6720411, at *5 (N.D. Ill. Dec. 21, 2012) (“[t]he proper inquiry is whether the deposition
 was ‘reasonably necessary’ to the case at the time it was taken, not whether it was used in a motion or in
 court”). Also, the cases repeat that the costs of videotaping depositions and additional services are
 taxable if the prevailing party can provide “an explanation . . . of an independent use of the videotaped
 versions.” See DE No. 756‐1 at Ex. A p. 10. Of course, this is exactly what Immunex set out in its moving
 and reply papers. See Moving Brief, pp. 7‐9 at DE No. 750‐1, Reply Brief, pp.3‐4 at DE No. 755, and
 Updated Itemization, pp. 2‐7 at DE No. 755‐2. Immunex, with citation to supporting authority, clearly
 explained the necessity of these services and removed Realtime, ASCII, shipping, video (if applicable), and
 synchronization from the costs request. Id.
Case 2:16-cv-01118-CCC-MF Document 757 Filed 02/05/21 Page 2 of 2 PageID: 23988

 William T. Walsh, Jr., Clerk
 February 5, 2021
 Page 2


      Additionally, the submitted cases confirm that a party is entitled to reimbursement for witnesses who
 are testifying or are present for purposes of testifying. In Sandoz’s supplemental authority the Clerk
 stated, “[a] party may recover witness fees for days on which the witness attended the trial before actually
 testifying, but only if the witness was holding him/herself available to testify.” See DE No. 756‐2 at Ex. B
 (citing Louisiana Power & Light Co. v. Kellstrom, 50 F.3d 319, 335 (5th Cir. 1995) (citing Nissho‐Iwai Co.,
 Ltd. v. Occidental Crude Sales, Inc., 729 F.2d 1530, 1552‐53 (5th Cir. 1984)). Here, as set forth in the reply
 papers, the time in which these witnesses were required to stay in New Jersey was for actual testimony,
 potential testimony, presence to hear an opposing expert, or potential rebuttal testimony. As explained,
 the only alternative would have been traveling back and forth to their respective homes, some of which
 are in Europe, and in turn, incurring additional travel expenses well over the agreed upon per diem rate
 of $205.00. See Reply Brief, p. 7 at DE No. 755.

          Finally, Sandoz’s submitted cases further confirm that, with sufficient explanation, the costs of
 courtroom technology are properly taxable because the costs fall under the “fees for exemplification”
 prong of § 1920(4). And indeed, this Court has held that “the hiring of a trial support team must be
 considered an ordinary litigation expense subject to taxation” for large and complex cases. Ricoh Corp. v.
 Pitney Bowes Inc., No. CIV. 02‐5639 (GEB), 2007 WL 1852553, at *3 (D.N.J. June 26, 2007) (Brown, J.) (cited
 in Allyn Z. Lite, New Jersey Federal Practice Rules (2020 ed.), comment 4 to L. Civ. R. 54.1). Here, of course,
 in the moving and reply briefs Immunex explained in detail why the trial support team was necessary in
 this matter. See Moving Brief, pp. 16‐17 at DE No. 750‐1 and Reply Brief, pp. 9‐10 at DE No. 755. Thus,
 the fact that a different prevailing party in a different case failed to spell out its reasoning is of no moment.

          Thus, again, Sandoz’s two submitted cases, far from either creating new law or providing a unique
 or helpful perspective on existing law, merely repeat legal propositions that are not in dispute, and then
 fault the prevailing parties in those cases for failing to provide sufficient support for their requests for
 costs. Here, in contrast, Immunex’s positions are fully supported both on the facts and on the law. For
 the above reasons and those set forth in Immunex’s moving and reply papers, Immunex respectfully
 requests that the Clerk enter an award in the amount of $368,382.46.1 We thank the Court for its
 consideration of this submission and are available should the Court have any questions or require anything
 further.

                                                         Respectfully submitted,

                                                         s/Marc D. Haefner

                                                         Marc D. Haefner


     cc:   All Counsel of Record (via ECF and email)



 1
  Sandoz’s point, made implicitly throughout its submission, that Immunex is not entitled to these costs
 because they are higher than costs requested in other cases is misplaced, as the statute and case law
 require even‐handed administration without regard to the sum total sought.
